CHIEF JUSTICE RICE
delivered the Opinion of the Court
11 In this ongmal proceeding, we are asked to decide whether a trial court has the authority to grant a defendant's discovery motion seeking access to the private residence of a non-party-here, the alleged victim.1 Because the trial court lacked the authority to order such: access, we hold that it abused its discretion. We therefore make the rule absolute.
I. Facts and f’rdcedural History
12 The defendant, Saul Chavez, has been charged with one count of sexual assault. The alleged victim.lives in a home with other members of her family. The People allege that .Chavez,. a family friend, had been allowed to stay the night at the victim's house after drinking alcohol late into the evening. The People further allege that Chavez en*944tered a bedroom where the victim was asleep, where he engaged in sexual intercourse with her, without her consent, while she was physically helpless.
T3 On December 23, 2014, Chavez filed a motion requesting court-ordered gccess to the home-the seene of the alleged crime. He argued that he needed access in order to "be able to investigate and photograph the property for his defense." Chavez cited Crim. P. 16(I)(d) in support of his motion, arguing that, under that rule, the court had "discretionary power" to order the disclosure of "relevant material and information."
14 The People argued to the trial court that Chavez had not shown that a visit to the scene "would assist in resolving any of the issues." They noted that "this is a case which does not involve an unlawful entry into the home" and asserted that Chavez had already been given "a detailed floor plan of the home." Additionally, the People informed the court that "the victim has chosen not to share the fact that she was sexually assaulted with members of ”her family who live with her at the home."
T5 The trial court granted Chavez's motion for access to the home. In so. doing, it followed the 'court of appeals' then-recent decision in People in the Interest of E.G., 2015 COA 18, ¶ 15, 371 P.3d 693, overruled by People in the Interest of E.G., 2016 CO 19, 368 P.3d 946. In reliance om that decision, the trial court held that Chavez had shown that access to the home was "relevant, material, and necessary" to his defense and that he was therefore entitled to access it "in order to prepare his defense." Id.
[6 The People petitioned this court for an order to show cause under C.A.R. 21, and we agreed to review the district court's order.
iI Staﬁdard of Review
17 Generally speakmg, appellate courts will review a trial court's discovery order in a criminal casé for abuse of discretion. Crim. P. 16(D(d)(1); People ex rel. Shinn v. Dist. Ct., 172 Colo. 23, 469 P.2d 732, 733-34 (1970). A trial court abuses its discretion if it exceeds the bounds of its legal authority. See Spahmer v. Gullette, 113 P.3d 158, 164 (Colo.2005). Thus, the precise question we are faced with today-whether a trial court has the authority to order a third party (here, the alleged victim) to open her home to the defendant-presents a legal question that is subject to de novo review. See Stackhouse v. People, 2015 CO 48, ¶ 4, — P.3d —.
18 Under GAR. 21, we will review a trial court's order only where "the normal appellate process would prove inadequate," Warden v. Exempla, Inc., 2012 CO 74, ¶ 16, 291 P.3d 30, 34. This is certainly such a case. If the defendant were erroncously allowed to access the alleged victim's home, the damage to her privacy rights would be irreparable.
III. Analysis.
T9 The People argue that the court of appeals' decision in E.G., 2015 COA 18, 371 P.3d 693, was wrongly decided and that the trial court had no authority to order that Chavez be granted access to the alleged vice-tim's private home. They contend that neither the Constitution nor the rules of criminal procedure grant a trial court the ability to order defense access to a non-party's2 home.
{10 Today we have overruled the court of appeals' decision in E.G., 2015 COA 18, 371 P.3d 693. See E.G., 2016 CO 19, 368 P.3d 946. As we explain there, a trial court lacks authority to order defense access to a third party's private home that is not in the possession or control of the government. E.G., 2016 CO 19, ¶¶ 30-32, 368 P.3d 946. Similarly, the trial court here lacked authority to grant Chavez access to the alleged victim's home. Given our decision in E.G., 2016 CO 19, 368 P.3d 946, the trial court's order, issued in reliance on the court of appeals' now-overruled opinion, cannot stand:; *945We therefore make the rule to show cause absolute.
A11. Under the cireumstances presented here, neither the United States Constitution, the Colorado Rules of Criminal Procedure, nor any statute provides the trial court with authority3 to grant Chavez access to the alleged victim's home without her. consent. Accordingly, the trial court had no authority to issue such an order and Chavez's motion should have been denied. See E.G., 2016 CO 19, ¶¶ 30-32, 368 P.3d 946.
12 We therefore make the rule absolute and remand for further proceedings consistent with this opinion.
JUSTICE GABRIEL concurs in the judgment.

. Specifically, we issued a rule to show cause to address "whether the district court exceeded its jurisdiction or abused its discretion when it granted the defendant's motion for access to the victim's home, against the victim's will, to investigate."


. While a crime victim has a number of rights, including the right to be present for "critical stages of the criminal justice process,," § 24-4.1-302.5, C.R.S. (2015); Colo. Const. art. II, § 162, a victim is not a party and has no standmg beyond the rights specifically granted by statute and the Colorado Constitution. Gansz v. People, 888 P.2d 256, 258 (Colo.1995).


. We note that, were the crime scene to be in the possession or control of the prosecutor:-or another government entity, our~analysis of the issues would likely be very different.